Order entered August 5, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01681-CV

     CONEJOS RIVER OUTFITTERS, LLC, LANCE COCHRAN AND WILLIAM
                        MCMURREY, Appellants

                                              V.

                 KENT JARNAGIN AND SUSAN JARNAGIN, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-07598

                                          ORDER
       We DENY appellees’ July 25, 2014 motion to strike evidence offered by appellants in

support of their brief. The Court notes, however, that, upon submission, it will consider only

those factual assertions supported by the record and those documents that are part of the

appellate record. See Wilhoite v. Sims, 401 S.W.3d 752, 762 (Tex. App.--Dallas 2013, no pet.).




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE